Case: 20-10698     Document: 00515824375         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 16, 2021
                                  No. 20-10698                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Jolly,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:06-CR-23-2


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Christopher Jolly filed a motion for sentence reduction under the First
   Step Act of 2018. In response, the district court reduced his sentence from
   262 months to 240 months. This was the second time the court had reduced
   Jolly’s sentence. His original sentence was 327 months, but the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10698      Document: 00515824375           Page: 2    Date Filed: 04/16/2021




                                     No. 20-10698


   had reduced that to 262 months in 2016 based on Amendment 782 of the
   Sentencing Guidelines.
          On appeal, Jolly argues that his First Step Act motion should have
   resulted in a greater reduction. In particular, he contends that the district
   court abused its discretion when it considered his prior sentence reduction.
   According to Jolly, consideration of the earlier reduction violated United
   States v. Hegwood, 934 F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct. 285
   (2019), by considering a legal change that occurred subsequent to his original
   sentencing.
          We generally review a district court’s decision whether to reduce a
   sentence pursuant to the First Step Act for abuse of discretion. United States
   v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699
   (2020). A resentencing court has broad discretion because the First Step Act
   does not require a sentence reduction even if the defendant is eligible for one.
Id. at 321. However, “[a] court abuses its discretion when the court makes
   an error of law or bases its decision on a clearly erroneous assessment of the
   evidence.” United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011) (internal
   quotation marks and citation omitted).
          Jolly correctly states that the district court, when resentencing an
   individual under the First Step Act, may “alter[] the relevant legal landscape
   only by the changes mandated by the 2010 Fair Sentencing Act.” Hegwood,
934 F.3d at 418. However, Hegwood does not support the proposition that a
   district court may not consider its own prior rulings in a particular case. See
id. at 418-19. Jolly has not established that the district court abused its broad
   discretion to grant or deny a First Step Act motion. See Jackson, 945 F.3d at
   319, 321.
          AFFIRMED.




                                          2